Citation Nr: 0605131	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  01-07 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for spondylolisthesis 
at L5 and S1, evaluated as 10 percent disabling from June 22, 
2000 to April 30, 2002.

2.  Entitlement to an increased rating for spondylolisthesis 
at L5 and S1, evaluated as 20 percent disabling from May 1, 
2002.

2.  Entitlement to an increased rating for compression 
fracture of T-12, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Los Angeles, California, 
which determined that the veteran's lumbosacral and thoracic 
spine disabilities each remained 10 percent disabling.  In 
January 2004, the RO determined that the veteran's 
lumbosacral spine disability warranted a 20 percent 
evaluation effective May 1, 2002.

The Board notes that in a statement submitted with his 
substantive appeal, the veteran identified headaches, sinus 
trouble, allergies, nervousness, insomnia, hoarseness, sore 
throats, and chronic fatigue.  If the veteran wishes to 
pursue service connection for these claimed problems, he 
should so inform the RO.


FINDINGS OF FACT

1.  For the period from June 22, 2000 to April 30, 2002 
spondylolisthesis at L5 and S1 was manifested by pain and 
slight limitation of motion, with no objective evidence of 
radiculopathy.

2.  For the period from May 1, 2002, spondylolisthesis at L5 
and S1 is manifested by pain and moderate limitation of 
motion, with no objective evidence of radiculopathy.

3.  The veteran's compression fracture of T-12 is manifested 
by mild dextroscoliosis of the thoracic spine and pain on 
motion; there is no objective evidence of a fracture.




CONCLUSIONS OF LAW

1.  For the period from June 22, 2000 to April 30, 2002, the 
criteria for a rating in excess of 10 percent for 
spondylolisthesis at L5 and S1 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (before and after 
September 23, 2002) and 5237, 5243 (after September 26, 
2003).

2.  For the period from May 1, 2002, the criteria for a 
rating in excess of 20 percent for spondylolisthesis at L5 
and S1 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 
(before and after September 23, 2002) and 5237, 5243 (after 
September 26, 2003).

3.  The criteria for a rating in excess of 10 percent for 
compression fracture of T-12 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5285, 5291, 5293 (before and after September 
23, 2002) and 5235 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim for increased 
ratings was received in June 2000, before the enactment of 
the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim for increase, he was 
informed of the evidence necessary to substantiate it.  A 
Statement of the Case, issued in July 2001, provided notice 
to the veteran of the evidence necessary to support his 
claim.  Supplemental statements of the case dated in January 
2004, March 2005, and June 2005 also provided notice to the 
veteran of the evidence of record regarding his claim and why 
this evidence was insufficient to award the benefit sought.

Moreover, a letter dated in July 2001 apprised the veteran of 
the VCAA and explained which evidence VA would assist him in 
obtaining.   In a March 2005 letter, the RO asked the veteran 
to submit any evidence in his possession that pertained to 
his appeal.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and the veteran has undergone VA examinations 
of his back disabilities.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

Review of the claims folder reveals that service connection 
for the veteran's low back and thoracic spine disabilities 
was granted in August 1973.  The veteran submitted the 
instant claim for increase in June 2000.

A treatment report from O.M., D.C., dated in June 2000, 
indicates that the veteran complained of sharp pain and 
decreased range of motion of the lower spine.  He described 
his pain as throbbing and burning, and indicated that it 
radiated to his right gluteus muscles and posterior thigh.  
Range of motion testing revealed flexion to 75 degrees, 
extension to 20 degrees, lateral flexion to 10 degrees 
bilaterally, right rotation to 15 degrees, and left rotation 
to 20 degrees.  Straight leg raising produced pain on the 
right.  There was moderate swelling and spasm of the 
dorsolumbar spine on palpation.  Diagnoses were 
spondylolisthesis, lumbosacral strain, and lumbar 
intervertebral disc syndrome.  

A VA fee basis examination was conducted in July 2000.  The 
veteran complained of daily pain from the mid-scapular region 
to the lumbar spine area.  He identified bending and standing 
as exacerbating factors.  He complained of stiffness in the 
morning and indicated that he took over the counter 
medications in order to relieve the pain.  He denied 
paresthesias, bowel and bladder dysfunction.  He did not use 
any assistive device to ambulate.  On physical examination, 
the veteran was able to sit in a chair and arise without 
difficulty.  His posture, was normal, without loss of 
cervical or lumbar lordosis.  There was no kyphosis or 
scoliosis.  The veteran was able to stand on his toes and 
heels, tandem gait, squat, and assume a standing position.  
Examination of the lumbar spine revealed evidence of painful 
motion.  Range of motion testing revealed flexion to 95 
degrees with pain at 70 degrees, extension to 35 degrees with 
pain at 25 degrees, lateral flexion to 40 degrees without 
pain bilaterally, and rotation to 35 degrees without pain 
bilaterally.  There was no muscle spasm, weakness, or 
tenderness.  The examiner noted that pain affected the 
veteran's range of motion.  He noted that there was no 
fatigue, weakness, or lack of endurance.  Straight leg 
raising was negative bilaterally.  Lasegue's sign was 
negative.  Sensory examination to pain and touch was normal, 
and the veteran's lower extremities showed motor function 
within normal limits.  The examiner indicated that the 
established diagnoses were compression fracture at T-12 and 
spondylolisthesis at L5-S1.  He noted that X-rays revealed 
spondylosis.  He indicated that on examination, the veteran 
had slightly decreased range of motion without signs of 
weakness or radiculopathy.  

In a statement received with his August 2001 substantive 
appeal, the veteran indicated that he had low back pain with 
tenderness to the touch.  He complained of pain radiating 
from his hip to the back of his leg.  He noted stiffness and 
weakness, as well as a tingling sensation.  He stated that he 
had pain on sneezing, coughing, and laughing.  

The veteran underwent an examination for pain education and 
assessment in May 2002.  The assessment was back and neck 
pain, arthritic in nature with possible radiculopathy by 
history but not on examination.  The veteran was referred for 
muscle strengthening and exercise.  

X-rays in May 2002 revealed marginal spurs at the L-3 through 
L-5 levels, indicating mild degenerative osteoarthrosis.  The 
lumbar vertebrae otherwise maintained normal height and 
relationship.  The intervertebral disc spaces and lumbosacral 
joints were essentially within normal limits.  The sacrum and 
coccyx showed no obvious gross abnormalities and the 
sacroiliac joints were symmetrical and unremarkable.  

Magnetic resonance imaging (MRI) in December 2002 revealed a 
small posterior bulge at the L5-S1 level with incomplete 
spondylolysis, and no evidence of spinal stenosis or neural 
foraminal narrowing.

Electromyography (EMG) and nerve conduction studies were 
carried out in January 2003.  The veteran described radiating 
back pain to his right foot.  The right peroneal motor nerve 
conduction study was within normal limits.  EMG of the right 
lower extremity revealed that the right tibialis anterior, 
peroneus longus, medial gastrocnemius, vastus medialis, 
biceps femoris long head, gluteus maximus, and lumbar 
paraspinals were within normal limits. There was normal 
insertional activity, and motor unit action potentials with 
normal recruitment were observed.  The provider concluded 
that there was no EMG evidence suggestive of a right L3-S1 
radiculopathy.  

A February 2003 VA rehabilitation follow up note indicates 
that the veteran took Tylenol with relief.  The veteran 
reported that most of his pain was in his neck muscles.  
Subsequent treatment notes indicate that the veteran 
underwent physical therapy for his low back.  The physical 
therapy notes indicate a diagnosis of lumbosacral spondylosis 
without myelopathy.  In April 2003 the veteran indicated that 
therapy had helped decrease his discomfort.  The provider 
noted that the veteran's pain was in the upper scapular 
region.  The veteran had 4+/5 muscle strength in his lower 
extremities.  The veteran was able to reach to within 18 
inches of the floor on forward flexion and to 22 inches 
bilaterally with lateral flexion.  The provider concluded 
that the goal to reduce the veteran's pain level had been 
achieved.  

An additional VA fee basis examination was conducted in 
January 2004.  The veteran complained of constant pain in his 
mid to lower back with radiation down the bilateral lower 
extremities, right worse than left.  He graded the pain as an 
eight or nine on a pain scale from one to ten.  He stated 
that his pain was usually elicited by physical activity, but 
was also sometimes brought on by stress.  He identified 
alleviating factors as rest and medication such as Tylenol 
and ibuprofen.  He stated that during flare ups he sometimes 
required bed rest.  He stated that he had been recommended 
bed rest by his physician three times per year, for three to 
five days at a time.  The examiner noted that the veteran's 
back condition limited him from frequent bending, stooping, 
heavy lifting and carrying, and prolonged walking or 
standing.  The veteran related that he had missed work due to 
his back condition.  He complained of numbness and tingling 
down the right extremity.  On physical examination the 
veteran's spine showed loss of lumbar lordosis.  The 
veteran's gait was slightly slow, but was otherwise normal, 
without antalgia or ataxia.  There was tenderness to 
palpation at the lower thoracic and lumbar midline and 
paraspinal area.  The veteran had pain on motion, without 
muscle spasm.  Straight leg raising was negative bilaterally.  
Range of motion testing revealed flexion to 50 degrees, with 
pain at 40 degrees, extension to 15 degrees with pain at 15 
degrees, lateral flexion to 20 degrees with pain at 15 
degrees bilaterally, and rotation to 20 degrees with pain at 
20 degrees bilaterally.  The examiner indicated that the 
veteran's range of motion was limited by pain, fatigue, 
weakness, lack of endurance, and incoordination, with pain 
having the major functional impact on the veteran.  Sensory 
examination revealed decreased sensation to light touch and 
pinprick in the right lower extremity, without following a 
specific dermatome.  Coordination was within normal limits.  
X-rays revealed mild dextroscoliosis of the upper thoracic 
spine.  They also showed spondylosis of the par 
interarticularis at L5 on the right and a slight anterior 
spondylolisthesis of L5 in relation to S1.  They were 
otherwise negative.  Diagnoses were status post fracture of 
T-12 with residual decreased range of motion of the 
thoracolumbar spine and spondylolisthesis at L5-S1.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
of the lumbar spine, and a 40 percent rating for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code  5295 provided a 10 
percent evaluation for lumbosacral strain with characteristic 
pain on motion.  Where there is muscle spasm on extreme 
forward bending and loss of lateral motion in a standing 
position, a 20 percent rating was provided.  A 40 percent 
rating was warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent rating is the maximum available 
under Diagnostic Code 5295.

With respect to the veteran's thoracic spine disability, the 
regulations prior to September 26, 2003 provided that the 
residuals of a fracture of a vertebra with cord involvement 
resulting in bedridden status or the necessity for long leg 
braces warranted a 100 percent evaluation.  A 60 percent 
evaluation was warranted without cord involvement if there 
was abnormal mobility requiring a neck brace (jury mast).  In 
other cases, the fracture residuals were to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Limitation of motion of the dorsal spine warranted a 
noncompensable evaluation if it was slight, and a 10 percent 
evaluation if it was moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.
	Spondylolisthesis at L5 and S1

With respect to spondylolisthesis at L5 and S1 for the period 
from June 22, 2000 to April 30, 2002, application of 
Diagnostic Code 5292 results in a 10 percent evaluation.  
Such an evaluation contemplates slight limitation of motion 
of the lumbar spine and slight functional impairment.  
DeLuca, supra.  The evidence demonstrates that moderate 
limitation of motion or moderate functional impairment were 
not present for this period.  The June 2000 report from Dr. 
O.M. and the July 2000 VA examination report both indicate no 
more than slight limitation of motion and slight functional 
impairment.  

Consideration of spondylolisthesis at L5 and S1 under 
Diagnostic Code 5295 for this period also results in a 10 
percent evaluation.  During this time frame, the evidence was 
very similar, except for one finding of spasm.  The veteran's 
chiropractor established the presence of spasm, but the 
overall functional impairment was no more than slight 
limitation of motion of the lumbosacral spine, with flexion 
to 75 degrees.  The VA fee basis examination disclosed that 
flexion was to 95 degrees with pain at 70 degrees.  Assuming 
the functional equivalent of limitation of motion at 70 
degrees, the disability is no more than slight.  Although the 
veteran has complained of neurologic deficit during this 
period, his complaints were not objectively confirmed by 
electrodiagnostic testing or physical examination.  The Board 
concludes that the findings of numerous trained professionals 
are more probative of the degree of disability than the 
veteran's unsupported statements.  As such, the Board 
concludes that a 10 percent evaluation for this time frame is 
appropriate.

For the period from May 1, 2002, application of Diagnostic 
Code 5292 results in no more than a 20 percent evaluation, 
which contemplates moderate limitation of motion or moderate 
functional impairment.  The January 2004 VA examination 
report indicates that the veteran had pain on motion that 
would be considered moderate.  The examiner clearly indicated 
the point at which the veteran experienced pain on range of 
motion testing.  

Application of Diagnostic Code 5295 would likewise result in 
an evaluation of no more than 20 percent.  The evidence 
demonstrates no indication that the veteran suffers from 
severe lumbosacral strain, which contemplates listing of the 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion, and narrowing or irregularity of the 
joint space.    

In order to warrant a higher evaluation during this time 
frame, the evidence must approximate the functional 
equivalent of limitation of forward flexion to 30 degrees or 
less.  During this critical time frame, flexin was limited to 
50 degrees, with pain at 40 degrees.  Even when the Board 
accepts that flexion is functionally limited to the point 
where pain begins, the functional disability is less than 
that required for a 40 percent evaluation.  The Board again 
notes that the veteran has complained of neurologic deficit, 
but there has been no confirmation of a neurologic impairment 
associated with the veteran's disability.  Rather, 
electrodiagnostic testing disclosed normal findings and the 
report of  decreased sensation was not in a specific 
dermatome.  The veteran's assertion of neurologic deficit is 
not support and is not reliable.  

The Board notes that the veteran is competent to report that 
his disability is worse, and in part, the AOJ agreed and 
granted a partial increase in the evaluation of this 
disability.  However, the more probative evidence consists of 
that prepared by neutral skilled professionals.

	Compression Fracture of T-12 

The veteran's compression fracture of T-12 is evaluated 
pursuant to Diagnostic Code 5285, for residuals of vertebral 
fracture.  The RO appropriately evaluated this disability as 
10 percent disabling under Diagnostic Code 5291 for limited 
motion of the dorsal spine.  Such evaluation is the maximum 
available under this criteria, and as the medical evidence 
demonstrates no deformity of the thoracic vertebral bodies, 
an additional 10 percent is not warranted under Diagnostic 
Code 5285.  Further discussion of functional impairment would 
serve no purpose as the veteran is in receipt of the maximum 
evaluation for limitation of motion.  Johnston v. Brown, 10 
Vet.App. 80 (1997).  Thus, the Board concludes that the 
veteran's compression fracture of T-12 is appropriately 
evaluated as 10 percent disabling.

The Board has also concluded that evaluation of the veteran's 
lumbosacral and thoracic spine disabilities under the 
criteria for intervertebral disc syndrome would not be 
appropriate.  In this regard the Board observes that although 
the veteran has complained of tingling and pain radiating 
into his lower extremities, the medical evidence does not 
show radiculopathy.  The July 2000 examiner indicated that 
there was no sign of weakness or radiculopathy.  The January 
2003 EMG testing found no evidence suggestive of 
radiculopathy.  Moreover, although the veteran claimed in 
January 2004 that he had incapacitating exacerbations of his 
back disability, the medical evidence of record does not 
support that allegation and such assertion is not credible.  
Hence, the criteria for evaluating back disability based on 
incapacitating episodes is also inapplicable.

Extraschedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has not required frequent 
hospitalization for his thoracic and lumbosacral spine 
disabilities, and the manifestations of such are consistent 
with the assigned schedular evaluations.  In sum, there is no 
indication that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
evaluation assigned for the disability.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

For the period from June 22, 2000 to April 30, 2002, an 
increased rating for spondylolisthesis at L5 and S1 is 
denied.

For the period from May 1, 2002, an increased rating for 
spondylolisthesis at L5 and S1 is denied.

Entitlement to an increased rating for a compression fracture 
of T-12 is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


